Citation Nr: 0121008	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  97-16 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES


1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral defective 
vision, claimed as diplopia.

4.  Entitlement to service connection for residuals of 
bilateral frostbite of the feet.

5.  Entitlement to a compensable rating for psychoneurosis 
manifested by headaches.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from August 12, 1944 to 
December 8, 1945.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated January 19, 
1996 of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (the RO) which denied the 
veteran's claims of entitlement to service connection for 
bilateral defective hearing,  tinnitus, and bilateral 
defective vision; determined that the veteran's claim of 
entitlement to service connection for bilateral frostbite of 
the feet was not well-grounded; and denied a compensable 
rating for the veteran's service-connected psychoneurosis 
manifested by headaches.  


REMAND

The veteran contends that he is entitled to service 
connection for bilateral defective hearing, tinnitus,  
bilateral defective vision with diplopia, and residuals of 
frostbite of the feet because those disabilities were each 
incurred while in combat during World War II.  He further 
contends the he is entitled to a compensable evaluation for 
his service-connected psychoneurosis manifested by headaches 
because those headaches have increased in severity and cause 
emotional problems.  

For reasons which are explained below, the Board finds that 
each of the issues on appeal must be remanded to the RO for 
additional development.  In the interest of clarity the Board 
will first recapitulate the evidentiary and procedural 
background of the issues addressed herein, then explain 
procedural matters and then discuss why a remand is required 
in this case.  

Evidentiary and procedural history

The veteran served on active duty during World War II from 
August 12, 1944 to December 8, 1945.  He served as a rifleman 
in the Rhineland and Central European campaigns from January 
8, 1945 to August 2, 1945 and was awarded the Combat 
Infantryman Badge.    

The only service medical records now associated with the 
veteran's VA claims folder are reports of his enlistment and 
separation physical examinations.  His enlistment examination 
was pertinently negative, with the exception of visual acuity 
of 20/30 in the left eye.  His separation examination in 
December 1945 disclosed that his visual acuity was 20/20, 
bilaterally.  The examination report indicated that the 
veteran had recurrent headaches brought on by emotional 
tension and relieved by rest, treated in December 1944 at an 
Army dispensary in Arkansas.  The reports of such treatment 
are not of record.  The separation examination was otherwise 
pertinently negative.  

The veteran's original application for VA disability 
compensation and pension benefits (VA Form 826), received at 
the RO on December 18, 1945, sought service connection for 
recurrent headaches.  No mention was made of eye or ear 
trauma or pathology, residuals of concussion, or frostbite of 
the feet.  

A VA fee-basis neuropsychiatric examination, conducted in May 
1946, cited the veteran's and his complaints of nervous 
tension and waking with headaches in the morning.  
Neurological examination of the veteran was reported to be 
entirely normal.  Although his headaches were described as 
migraine-like in character, the examining psychiatrist stated 
that the predominant feature of his complaints was anxiety, 
nervous tension, nightmares and excessive perspiration.  The 
diagnosis was psychoneurosis, unclassified, with migraine-
like headaches as manifestations of a psychosomatic disorder.  

A rating decision of October 1946 granted service connection 
for psychoneurosis, manifested by migraine-like headaches, 
evaluated as 10 percent disabling from December 1945, the day 
following service separation.  That evaluation was 
subsequently confirmed and continued by rating decision of 
February 1948.

In May 1949, the veteran failed, without explanation, to 
report for a scheduled VA psychiatric examination, and his VA 
disability compensation benefit payments were discontinued.  
Although the veteran subsequently expressed a willingness to 
report for scheduled VA examinations, he again failed, 
without explanation, to report for two scheduled VA 
psychiatric examinations, and his VA disability compensation 
benefit payments remained in a discontinued status.  

There is no pertinent medical or other evidence for many 
decades thereafter.

The veteran filed an Application for Compensation or Pension 
(VA Form 21-526) which was received at the RO on March 30, 
1994.  The application was incomplete, identified no 
disabilities and reported no in-service or post-service 
medical treatment.  In a Statement in Support of Claim (VA 
Form 21-4138) from the veteran, received at the RO on June 
10, 1994, he stated that he was seeking "renewal of his 
service-connected compensation for hearing loss, headaches, 
and double vision", and requested service connection for 
residuals of frostbite of both feet.  By RO letter of August 
1, 1994, the veteran was notified that service connection was 
in effect only for headaches; that he should submit medical 
evidence showing the first post-service treatment for claimed 
hearing loss and double vision and the dates and places of 
all subsequent treatment; and was informed the time limits 
for submitting such evidence.  

A report of a VA ophthalmologic examination, conducted on 
August 8, 1995, cited the veteran's statement that he 
occasionally sees shadow images when working on objects close 
at hand, and when driving; that one eye is short-sighted, 
while the other is far-sighted; that these symptoms began at 
age 40 (i. e., in 1960); and that he experienced recurrent 
headaches during stress or after reading, which were relieved 
by aspirin or relaxation.  He denied any history of eye 
trauma or surgery or any family history of blindness or 
glaucoma, but noted blackouts after a concussion in 1944-45.  
Ophthalmologic examination disclosed no abnormalities of the 
eyes.  Visual acuity was 20/20 on the right and 20/80 on the 
left, corrected to 20/25 on the left.  The ophthalmologic 
diagnoses were anisometropia, a difference in the refractive 
power of the two eyes, and peripheral vascular disease 
without visual symptoms.  

A report of VA audiology and audiometric examination 
conducted on August 10, 1995, cited a history reported by the 
veteran of sustaining bilateral traumatic perforated tympanic 
membranes due to blast concussions and bilateral hearing loss 
during active service due to combat noise exposure.  He 
further related the onset of left ear tinnitus while in 
service, occurring weekly to monthly, and lasting 30 minutes 
to an hour.  The August 1995 VA audiometric examination 
report disclosed that the veteran's bilateral hearing acuity 
met the requirements for disability due to hearing impairment 
under the provisions of  38 C.F.R. § 3.385 (2000).  Tinnitus 
was not present at the time of testing.

A report of VA compensation and pension examination, 
conducted on August 10, 1995, is of record.  The veteran 
indicated that he "has headaches every time something goes 
wrong" and that he thought that his "terrible temper" 
brings on his headaches.  Mental status examination was 
unremarkable, and neurological examination disclosed no 
abnormal findings.  The diagnosis was headaches, by history.  

A rating decision of January 19, 1996 denied service 
connection for bilateral defective vision or other eye 
condition; hearing loss and tinnitus.  That decision further 
determined that the veteran's claim of entitlement to service 
connection for frostbite of the feet was not well grounded.  
The compensable disability rating was assigned for the 
veteran's service-connected psychoneurosis manifested by 
migraine-like headaches.  The veteran was informed of those 
determinations by RO letter of January 24, 1996.  In his 
Notice of Disagreement, received at the RO on January 24, 
1997, the veteran stated that he wanted to appeal the 
decision of January 24, 1996 and further asserted that he had 
failed to fully explain to the examining physician the 
emotional problems caused by his headaches, and had also 
failed to mention that his frozen feet became painful in cold 
weather.  A Statement of the Case was issued on March 6, 
1997.    

In his Substantive Appeal (VA Form 9), received on May 6, 
1997, the veteran asserted that toward the end of the war, 
that he was placed on limited duty due to the frostbite of 
both feet; and that he continued to experience constant foot 
pain which is worse in the winter.  Further, he stated that 
he was exposed to weapons firing during the entire war; that 
he started having double vision, hearing problems, and 
ringing in the ears while stationed in Germany; and that all 
of his problems were related to his military service during 
World War II.  

In his substantive appeal, the veteran requested a personal 
hearing.  Although personal hearings before a RO Hearing 
Officer were scheduled in October 1997; in January, March, 
July, and October 1998; and in January, and April 1999, the 
veteran postponed and rescheduled each hearing.  When he 
canceled a scheduled personal hearing before a RO Hearing 
Officer in July 1999, the veteran stated that he wanted to 
reschedule his personal hearing but "didn't know when."  A 
RO annotation to that message stated that the veteran's 
personal hearing was not to be rescheduled until the veteran 
notified the RO.  

In a letter received at the RO on July 26, 1999, the 
veteran's representative requested that the veteran be 
afforded additional VA examinations for his service-connected 
psychoneurosis manifested by headaches, which was claimed to 
have become worse since the initiation of his appeal; another 
VA audiology and audiometric examination for his hearing loss 
and tinnitus, as well as a medical opinion as to whether such 
are related to his combat service in World War II; and for an 
examination to ascertain the residuals of his claimed frozen 
feet.   

By RO letter of August 10, 1999, the veteran was informed 
that his claims for service connection for bilateral 
defective hearing and for frostbitten feet were denied by 
rating decision of January 19, 1996; that he had one year in 
which to appeal that decision; that the one year period had 
now passed and that the January 1996 decision was final; and 
that he could reopen those claims by submitting new and 
material evidence.  He was notified of his right to appeal 
that decision, to submit additional evidence, to request a 
personal hearing, and the time limit for doing such.  

A report of VA neurological examination, conducted on October 
2, 1999, cited a history offered by the veteran of having 
hypertension, a recent stroke, chronic life-long headaches, 
poor vision, and decreased hearing.  The veteran described 
daily headaches, generalized for many years, and not 
associated with any photophobia, phonophobia, nausea, 
vomiting, or other neurological symptoms such as dysarthria 
or vertigo.  He further complained of deteriorating vision 
for many years, with constant diplopia.  He further described 
pain in his legs when walking, left greater than right, and 
he related a history of frostbite injuries to the feet while 
in service, but did not describe any numbness in either foot.  
The pertinent diagnoses were chronic daily tension type 
headaches, nonspecific visual complaints, and hearing loss.  

A rating decision of November 16, 1999 cited jurisdiction 
based upon a claim for increase received on July 29, 1999 and 
denied a compensable rating for the veteran's service 
connected psychoneurosis manifested by headaches.  The 
veteran was provided a Supplemental Statement of the Case on 
November 16, 1999, which listed only the issue of a 
compensable evaluation for psychoneurosis manifested by 
headaches.  

By RO letter of July 18, 2001, the veteran was informed that 
his case was being forwarded to the Board for disposition.  
The veteran made no response, and has not requested a hearing 
before the Board.  An informal hearing brief was received 
from the veteran's accredited representative in August 2001.  

Procedural clarification

As indicated above, based on the November 1999 Supplemental 
Statement of the Case and other documents contained in the 
claims folder, it appears to be the RO's belief that only one 
issue remains on appeal, namely the issue of entitlement to 
an increased disability rating for the veteran's service-
connected psychoneurosis manifested by headaches.  However, 
after a careful review of the procedural history of this case 
the Board concludes that all five issues listed on the first 
page of this decision are on appeal.

The record shows that the veteran was notified of the January 
1996 rating decision which denied his claim as to five issues 
by RO letter of January 24, 1996; that his Notice of 
Disagreement was received at the RO on January 24, 1997; and 
that a Statement of the Case was issued on March 6, 1997.  
The veteran's VA Form 9, which was received at the RO on May 
6, 1997, perfected his appeal.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200 et seq., 20.302.   

It appears from the RO's August 199 letter to the veteran 
that the RO may believe that the veteran did not perfect a 
timely appeal as to the four service-connection issues.  
However, it is clear that the veteran's May 1997 VA Form 9 
specifically addressed those four issues and that these 
issues remain on appeal.  

As to the timeliness of the veteran's VA Form 9, when the 
regulations require that any written document be filed within 
a specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by the 
Department of Veterans Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  See 38 U.S.C.A.  § 7105; 38 C.F.R. § 20.305(a).

In the instant appeal, the date stamp shows that the 
veteran's Substantive Appeal was received at the RO on May 6, 
1997, without a postmark date.  Thus the postmark date will 
be presumed to be five days prior to the date of receipt of 
that document, or May 1, 1997, within the 60-day period 
following issuance of the Statement of the Case on March 6, 
1997.  

Thus, the veteran filed his completed Substantive Appeal, the 
last actions required for him to perfect his appeal, in a 
timely manner.  Thereafter, the RO lacked the capacity to 
terminate the veteran's appeal, and the issues addressed in 
the Statement of the Case remain in appellate status.

Reasons for remand

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The VCAA is thus 
applicable to the veteran's appeal.  

As noted above, the RO, in the January 1996 rating decision 
from which the instant appeal originates, denied the 
veteran's claim for service connection for frostbitten feet 
on the basis that it was not well grounded.  During the 
pendency of the instant appeal, the VCAA was signed into law.  
Pertinent to this case, the VCAA did away with the former 
statutory concept, which was relied upon by the RO in this 
case, of denying claims on the basis that such were not well 
grounded.  Compare the VCAA and 38 U.S.C.A. § 7105(a) (West 
1991). The Board believes that this issue must be 
readjudicated under the current law.   See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The RO requested the veteran's service medical records from 
the National Personnel Records Center (NPRC) on a single 
occasion in December 1945, and obtained only his service 
entrance and service separation examinations.  Although his 
service separation examination cites in-service treatment for 
headaches brought on by emotional tension, with treatment in 
December 1944 at a dispensary in Arkansas, no clinical 
records of that treatment are associated with the claims 
folder.  In addition, the veteran has reported that he was 
placed on limited duty toward the end of the war because of 
frostbite of the feet; that he sustained a concussion in 
1944-45; that he sustained bilateral traumatic perforations 
of the tympanic membranes in combat due to blast concussions.  

The RO should again request the veteran's complete service 
medical records.
See  Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999).  The 
Board notes in passing that, should the remaining service 
medical records continue to be unavailable, the record 
confirms the veteran's receipt of the Combat Infantryman 
Badge.  Thus, he is entitled to the lightened evidentiary 
burden afforded combat veterans under the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) and  38 C.F.R. § 3.304(d) 
(2000).  

The Board further believes that under the VCAA, medical nexus 
opinions should be obtained.  The VCAA requires that a 
medical opinion be obtained unless "no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement."  While the record shows that 
the veteran was afforded a VA audiology and audiometric 
examination in August 1995, the examining audiologist did not 
offer an opinion as to whether it was at least as likely as 
not that the veteran's diminished hearing acuity and tinnitus 
shown on that examination was caused or worsened by his 
active service, including his claimed residuals of bilateral 
traumatic perforations of the tympanic membranes and his 
combat noise exposure.  

On remand, the RO should request another VA audiology and 
audiometric examination of the veteran.  The examining 
audiologist should express an opinion as to whether it is at 
least as likely as not that any current hearing impairment or 
tinnitus in the veteran was caused by the veteran's period of 
active service.  

Similarly, although the veteran was afforded a VA 
ophthalmologic examination in August 1995, there is no 
opinion of record concerning the relationship, if any, 
between his claim eye disabilities and his World war II 
service.  The Board believes that another eye examination 
should be scheduled.  The examiner should render an opinion 
as to whether any currently manifested disorder of either eye 
was incurred or aggravated by the veteran's active service.  

The record shows that following service separation, the 
veteran was afforded a VA psychiatric examination to 
ascertain the nature and extent of his psychoneurosis.  He 
was diagnosed with psychoneurosis, unclassified, with 
migraine-like headaches as manifestations of a psychosomatic 
disorder, and assigned a noncompensable rating.  In August 
1995, in connection with his current claim for an increased 
disability rating, he was provided a VA miscellaneous 
neurological examination to evaluate that disability.

Effective November 7, 1996, while the veteran's appeal was 
pending, the formula for evaluating mental disorders, 
including the veteran's service-connected psychoneurosis 
manifested by headaches, was revised.  Such are now assigned 
disability ratings based on a general rating formula for 
mental disorders found at § 4.130, based upon the fourth 
edition of the American Medical Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  

In October 1999, the veteran was again afforded a VA 
miscellaneous neurological examination to evaluate his 
service-connected psychoneurosis manifested by headaches.  
Thereafter, his service-connected psychiatric disability was 
again rated as noncompensably disabling under the provisions 
of  38 C.F.R. § 4.132, Diagnostic Code 9402.  However, the 
November 7, 1996 revision of the general formula for rating 
mental disorders eliminated Part 4, § 4.132 and Diagnostic 
Code 9402.  

The Board believes that the veteran should be afforded a VA 
psychiatric examination and that he should be subsequently 
rated by application of the VA Schedule for Rating 
Disabilities as explained in VA O.G.C. Prec. Op. No. 3-2000 
(April 10, 2000).  


The case is therefore REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment by all 
health care providers from whom he has 
received treatment for any of the 
disabilities currently at issue since 
service separation.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent records identified by the 
veteran that have not been previously 
secured.  Any such medical records so 
obtained should be associated with the 
veteran's VA claims folder. 

2.  The RO should make another attempt to 
locate additional service medical records 
of the veteran.  This attempt should be 
documented in the veteran's VA claims 
folder.  If any additional service 
medical records are obtained, these 
should be associated with the veteran's 
VA claims folder.  

3.  The RO should schedule a VA 
psychiatric examination of the veteran in 
order to determine the current nature, 
extent, and disabling manifestations of 
his service-connected psychoneurosis 
manifested by headaches.  The report of 
the examination should be associated with 
the veteran's VA claims folder.  

4.  The RO schedule the veteran for 
audiology and eye examinations in order to 
obtain opinions as to whether it is at 
least as likely as not that any current 
hearing loss, tinnitus or eye disability 
was caused by  the veteran's period of 
active service. The reports of the 
examinations should be associated with the 
veteran's VA claims folder. 

5.  The RO should then review the 
veteran's claims folder and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  After having done so, the RO 
should again adjudicate all issues on 
appeal.   

If the benefits sought on appeal remain denied, in whole or 
in part, the veteran and his representative should be 
provided a Supplemental Statement of the Case. An appropriate 
period of time should be allowed for response.

The veteran is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998).  All 
cases returned to the Board which do not comply with the 
instructions of the Board remand will be returned to the RO 
for further appropriate action as directed.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

As a final matter, the Board wishes to make it clear that it 
is aware that the veteran is now 81 years of age and is in 
poor health.  However, a remand is required in this case, in 
part because the law has changed during the course of this 
appeal.  Although the Board has great sympathy for with this 
combat veteran, it cannot help but notice that much of the 
delay in the resolution of his claims has been due to 
numerous cancellations and reschedulings of his personal 
hearing, all at his own request.  As has been noted, the RO 
scheduled personal hearings in October 1997; in January, 
March, July, and October 1998; and in January, April  and 
July 1999.  The veteran postponed each scheduled hearing.  

The veteran is advised that he is entitled to have a hearing 
on his appeal.  See 38 C.F.R. § 3.103 (2000).  The veteran 
should be aware, however, that any postponement of a 
scheduled hearing by him necessarily will cause additional 
delay in resolving his appeal.      
 


		
	Barry  F.  Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




